                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

MEMPHIS CENTER FOR REPRODUCTIVE
HEALTH, on behalf of itself, its physicians and staff,
and its patients; PLANNED PARENTHOOD OF
TENNESSEE AND NORTH MISSISSIPPI, on behalf of                        CIVIL ACTION
itself, its physicians and staff, and its patients;
KNOXVILLE CENTER FOR REPRODUCTIVE                                    CASE NO._______________
HEALTH, on behalf of itself, its physicians and staff,
and its patients; FEMHEALTH USA, INC., d/b/a                         JUDGE__________________
CARAFEM, on behalf of itself, its physicians and staff,
and its patients; DR. KIMBERLY LOONEY, on behalf
of herself and her patients; and DR. NIKKI ZITE, on
behalf of herself and her patients,

       Plaintiffs,

       v.

HERBERT H. SLATERY III, Attorney General of
Tennessee, in his official capacity; LISA PIERCEY,
M.D., Commissioner of the Tennessee Department of
Health, in her official capacity; RENE SAUNDERS,
M.D., Chair of the Board for Licensing Health Care
Facilities, in her official capacity; W. REEVES
JOHNSON, JR., M.D., President of the Tennessee Board
of Medical Examiners, in his official capacity;
HONORABLE AMY P. WEIRICH, District Attorney
General of Shelby County, Tennessee, in her official
capacity; GLENN FUNK, District Attorney General of
Davidson County, Tennessee, in his official capacity;
CHARME P. ALLEN, District Attorney General of
Knox County, Tennessee, in her official capacity; and
TOM P. THOMPSON, JR., District Attorney General for
Wilson County, Tennessee, in his official capacity,

       Defendants.

                                        COMPLAINT

       Plaintiffs Memphis Center for Reproductive Health, Planned Parenthood of Tennessee

and North Mississippi, Knoxville Center for Reproductive Health, FemHealth USA, d/b/a

carafem, Dr. Kimberly Looney, and Dr. Nikki Zite (collectively, “Plaintiffs”), on behalf of
                                                1

     Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 1 of 34 PageID #: 1
themselves, their staff and physicians, and their patients, by and through their undersigned

attorneys, bring this complaint against the above-named Defendants, and in support thereof

allege the following:

    I.    PRELIMINARY STATEMENT

          1.      In a direct affront to nearly five decades of Supreme Court precedent affirming

the right to abortion, H.B. 2263/S.B. 2196 (the “Act”) (attached as Exhibit A) is the culmination

and most extreme of Tennessee’s unrelenting efforts to deprive pregnant people of this right. All

in pursuit of this unconstitutional end, the Act bans pre-viability abortion in a multitude of ways.

The Act will become effective immediately upon the Governor’s signature and the Act’s bans

will bar patients from receiving abortion care and will continually inflict irreparable harm on

Plaintiffs’ patients each and every day they remain in effect absent emergency relief from this

Court.

          2.      First, the Act criminalizes the provision of abortion as soon as a “fetal heartbeat”

is detected and then at cascading gestational ages up through 24 weeks from the pregnant

person’s last menstrual period (“LMP”) 1:

               a. Act § 39-15-216(c)(1) bans abortion if there is a “fetal heartbeat”;

               b. Act § 39-15-216(c)(2) bans abortion at and beyond 6 weeks LMP, unless there is

                  no “heartbeat”;

               c. Act § 39-15-216(c)(3) bans abortion at and beyond 8 weeks LMP;

               d. Act § 39-15-216(c)(4) bans abortion at and beyond 10 weeks LMP;




1
 Gestational age in the Act is “calculated from the first day of the last menstrual period of a
pregnant woman.” Act § 39-15-216(a)(3) (adopting definition in Tenn. Code Ann. § 39-15-
211(a)(2)). Almost uniformly, clinicians measure pregnancy from the first day of the last
menstrual period.
                                                    2

         Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 2 of 34 PageID #: 2
            e. Act § 39-15-216(c)(5), bans abortion at and beyond 12 weeks LMP;

            f. Act § 39-15-216(c)(6), bans abortion at and beyond 15 weeks LMP;

            g. Act § 39-15-216(c)(7), bans abortion at and beyond 18 weeks LMP;

            h. Act § 39-15-216(c)(8), bans abortion at and beyond 20 weeks LMP;

            i. Act § 39-15-216(c)(9), bans abortion at and beyond 21 weeks LMP;

            j. Act § 39-15-216(c)(10), bans abortion at and beyond 22 weeks LMP;

            k. Act § 39-15-216(c)(11), bans abortion at and beyond 23 weeks LMP; and

            l. Act § 39-15-216(c)(12), bans abortion at and beyond 24 weeks LMP (collectively,

               the “Cascading Bans”).

       3.      Acknowledging the unconstitutionality of these prohibitions, the Act

contemplates that each of the Cascading Bans will be “found to be unenforceable” and replaced

by each subsequent gestational age ban. Act § 39-15-216(h).

       4.      Second, the Act criminalizes the provision of abortion if sought for any of the

following reasons (collectively, the “Prohibited Reasons”):

            a. Act § 39-15-217(b) (banning abortion if sought “because of the sex of the” fetus);

            b. Act § 39-15-217(c) (banning abortion if sought “because of the race of the”

               fetus); and

            c. Act § 39-15-217(d) (banning abortion if sought “because of a prenatal diagnosis,

               test, or screening indicating Down syndrome or the potential for Down syndrome

               in the” fetus) (collectively, the “Reason Bans”).

       5.      Existing Tennessee law already proscribes abortion after viability. Tenn. Code

Ann. § 39-15-211(b)(1). Therefore, the only application of each of the Cascading Bans and the

Reason Bans (collectively, the “Bans”) is to unconstitutionally ban pre-viability abortions.



                                                3

     Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 3 of 34 PageID #: 3
           6.    Each of the Bans stands in direct contravention of longstanding Supreme Court

precedent by prohibiting abortion prior to viability.

           7.    The right to terminate a pregnancy “before viability is the most central principle

of Roe v. Wade.” Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 871 (1992). Indeed, it is

“a rule of law and a component of liberty” that “cannot [be] renounce[d].” Id. The Bans are a

multi-pronged, all-out assault on this long established and deeply engrained right.

           8.    The Act passed both legislative bodies and will go into effect as soon as it is

signed by Governor Bill Lee. Such signature is a certainty given that the Governor submitted the

Act to the legislature for consideration and he and his office have publicly lauded it as a

“monumental step” toward making Tennessee “one of the most pro-life states in the country.” 2

           9.    Plaintiffs seek declaratory and injunctive relief from the Bans on behalf of

themselves, their physicians and staff, and their patients, under the United States Constitution

and 42 U.S.C. § 1983.

           10.   Without this relief, the Bans will immediately and irreparably harm Plaintiffs and

their patients by eviscerating abortion in Tennessee with devastating effects. Plaintiffs will have

no choice but to turn away pregnant people seeking this critical and time-sensitive medical care.

Those seeking banned care will be forced to travel out of state if they are able. Those unable to

do so will be forced to remain pregnant and give birth against their will or may resort to unsafe

means to terminate their pregnancy.

    II.    JURISDICTION AND VENUE

           11.   Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331 and 1343.



2
  Tenn. Office of the Governor, Gov. Bill Lee Introduces Comprehensive Pro-Life Legislation
(Jan. 23, 2020), https://www.tn.gov/governor/news/2020/1/23/gov--bill-lee-introduces-
comprehensive-pro-life-legislation.html.
                                                   4

          Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 4 of 34 PageID #: 4
        12.     Plaintiffs’ claims for declaratory and injunctive relief are authorized by 28 U.S.C.

§§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the general legal

and equitable powers of this Court.

        13.     Venue is appropriate under 28 U.S.C § 1391(b) because one or more of the

Defendants resides in this judicial district and because a substantial part of the events or

omissions giving rise to Plaintiffs’ claims occurred in this judicial district.

III.    PLAINTIFFS

        14.     Plaintiff Memphis Center for Reproductive Health is a non-profit organization

that operates CHOICES, a women’s health clinic in Memphis, Tennessee (“Choices Memphis”).

In operation since 1974, Choices Memphis strives to empower individuals to make informed

decisions about their reproductive health; the clinic offers a full range of sexual and reproductive

health care, including gynecology care, fertility services, health care services for lesbian, gay,

and transgender individuals, testing and treatment for sexually transmitted infections, HIV

testing and referrals, midwifery care, medication abortions up to 11 weeks LMP and procedural

abortions up to 16 weeks LMP. Choices Memphis provides more than 2,500 abortions in

Tennessee per year. Choices Memphis sues on its own behalf and on behalf of its physicians,

staff, and patients.

        15.     Planned Parenthood of Tennessee and North Mississippi (“PPTNM”) is a not-for-

profit corporation operating health centers in Tennessee and Mississippi. For the last 75 years, 3

PPTNM’s mission has been to provide accessible, affordable, and high-quality reproductive

health care in Tennessee and Mississippi. PPTNM’s philosophy of care is to provide non-



3
 PPTNM was formed in June 2018 by the merger of two prior Planned Parenthood entities:
Planned Parenthood Greater Memphis Region (“PPGMR”) and Planned Parenthood of Middle
and East Tennessee (“PPMET”).
                                                   5

       Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 5 of 34 PageID #: 5
judgmental sexual and reproductive health care to all, ensuring patients receive unbiased and

complete information. In Tennessee, PPTNM’s four health centers (two in Memphis, one in

Nashville, and one in Knoxville) provide a wide range of reproductive and sexual health services

to patients, including wellness visits (or “well-woman exams”), cancer screenings, birth control

counseling, Human papillomavirus (“HPV”) vaccines, annual gynecological exams, pregnancy

care, contraception, adoption referral, miscarriage management, and abortion care. One Memphis

health center, which is an ambulatory surgical treatment center (“ASTC”), provides medication

abortion up to 11 weeks LMP and procedural abortion up to 19 weeks, 6 days LMP; the second

Memphis health center and the Knoxville health center provide medication abortion up to 11

weeks LMP; and the Nashville health center, which is also an ASTC, provides medication

abortion up to 11 weeks LMP and procedural abortion up to 19 weeks, 6 days LMP. PPTNM

provides approximately 6,500 abortions in Tennessee per year. PPTNM’s ASTCs face possible

disciplinary and other penalties for violations of the Act. PPTNM sues on its own behalf and on

behalf of its physicians, staff, and patients

        16.     Plaintiff Knoxville Center for Reproductive Health (“KCRH”) is a non-profit

reproductive health center that has been providing high-quality reproductive health care services

to patients since 1975. KCRH is an ASTC and provides a range of reproductive health services,

including cancer screenings, testing and treatment for sexually transmitted infections, medication

abortions before 11 weeks LMP and procedural abortions before 15 weeks LMP. KCRH

provides approximately 1,300 abortions in Tennessee each year. KCRH sues on its own behalf

and on behalf of its physicians, staff, and patients.

        17.     Plaintiff carafem is a non-profit organization dedicated to providing women’s

reproductive health services. Carafem operates a health center in Mt. Juliet, Tennessee, that



                                                  6

      Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 6 of 34 PageID #: 6
provides information and low-cost options for most methods of birth control and testing for

sexually transmitted infections, as well as medication abortion care up to 11 weeks LMP and

procedural abortions up to 13 weeks, 6 days LMP. Carafem provided approximately 1,200

abortions in Tennessee last year, the first year they were open. Carafem expects to provide over

2,000 abortions to patients in Tennessee this year. Carafem sues on its own behalf and on behalf

of its physicians, staff, and patients.

        18.     Plaintiff Dr. Kimberly Looney is an obstetrician/gynecologist (“OB/GYN”)

licensed to practice in the State of Tennessee. She has been the Chief Medical Officer of Plaintiff

PPTNM since 2019 and has provided care at PPTNM since 2008. Dr. Looney provides

medication abortions at PPTNM up to 11 weeks LMP, and procedural abortions at PPTNM up to

19 weeks, 6 days LMP. Dr. Looney faces potential felony criminal prosecution, prison time, and

monetary penalties and potential medical licensure penalties for violations of the Act. Dr.

Looney sues on behalf of herself and her patients.

        19.     Plaintiff Dr. Nikki Zite is a board-certified OB/GYN who is licensed to practice in

the State of Tennessee. Dr. Zite practices at a hospital in Knoxville, Tennessee where she

provides the full array of obstetric and gynecological care. As part of that practice, she provides

pre-viability abortion care beyond 19 weeks, 6 days LMP in two limited circumstances as

authorized by hospital policy: (1) for significant fetal indications or (2) for maternal health

indications. Dr. Zite faces potential felony criminal prosecution, prison time, and monetary

penalties and potential medical licensure penalties for violations of the Act. Dr. Zite sues on

behalf of herself and her patients.




                                                  7

      Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 7 of 34 PageID #: 7
IV.    DEFENDANTS

       20.     Defendant Herbert H. Slatery III is the Attorney General of Tennessee. He is

responsible for defending Tennessee laws against constitutional challenge. See Tenn. Code Ann.

§ 8-6-109(b)(9). Further, he has exclusive authority to prosecute criminal violations in

Tennessee’s appellate courts. See Tenn. Code Ann. § 8-6-109(b)(2); State v. Simmons, 610

S.W.2d 141, 142 (Tenn. Crim. App. 1980). He is sued in his official capacity.

       21.     Defendant Lisa Piercey, M.D., is the Commissioner of the Tennessee Department

of Health, which is responsible for licensing and regulating ASTCs. See Tenn. Code Ann. § 68-

11-202(a)(1). Dr. Piercey is sued in her official capacity.

       22.     Defendant Rene Saunders, M.D., is the Chair of the Board for Licensing Health

Care Facilities. The Board for Licensing Health Care Facilities has the authority to discipline

ASTCs, for, among other things, permitting, aiding or abetting the commission of any illegal act

in the ASTC or conduct or practice found by the board to be “detrimental to the health, safety, or

welfare of the patients” of the ASTC. Tenn. Code Ann. § 68-11-207(a)(3); Tenn. Comp. R. &

Regs. 1200-08-10-.03(1)(d). Dr. Saunders is sued in her official capacity.

       23.     Defendant W. Reeves Johnson, Jr., M.D., is the President of the Tennessee Board

of Medical Examiners. The Board of Medical Examiners is empowered to take disciplinary

action against a physician who violates various laws and regulations including those “governing

abortion.” Tenn. Code Ann. § 63-6-214(b)(6). Physicians charged with violations of the Bans

must notify the Board of Medical Examiners in writing within seven days of acquiring

knowledge of those charges. Act §§ 39-15-216(g), 217(h). Dr. Johnson is sued in his official

capacity.




                                                  8

      Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 8 of 34 PageID #: 8
        24.     Defendant Amy Weirich is the District Attorney General for Shelby County. She

is responsible for prosecuting all violations of the state criminal statutes occurring in Shelby

County, which includes Memphis. Tenn. Code Ann. § 8-7-103. Violations of the Bans are Class

C felonies, see Act §§ 39-15-216(b)(2), (c)(1)-(12), 217(f), and are punishable by imprisonment

of 3 to 15 years and/or a fine not to exceed $10,000. See Tenn. Code Ann. § 40-35-111(b)(3).

Ms. Weirich is sued in her official capacity.

        25.     Defendant Glenn R. Funk is the District Attorney General for Nashville. He is

responsible for prosecuting all violations of the state criminal statutes occurring in Metropolitan

Nashville and Davidson County. Id. § 8-7-103. Violations of the Bans are Class C felonies, see

Act §§ 39-15-216(b)(2), (c)(1)-(12), 217(f), and are punishable by imprisonment of 3 to 15 years

and/or a fine not to exceed $10,000. See Tenn. Code Ann. § 40-35-111(b)(3). Mr. Funk is sued in

his official capacity.

        26.     Defendant Charme P. Allen is the District Attorney General for Knox County.

She is responsible for prosecuting all violations of the state criminal statutes occurring in Knox

County, which includes Knoxville. Id. § 8-7-103. Violations of the Bans are Class C felonies, see

Act §§ 39-15-216(b)(2), (c)(1)-(12), 217(f), and are punishable by imprisonment of 3 to 15 years

and/or a fine not to exceed $10,000. See Tenn. Code Ann. § 40-35-111(b)(3). Ms. Allen is sued

in her official capacity.

        27.     Defendant Tom P. Thompson, Jr., is the District Attorney General for Wilson

County. He is responsible for prosecuting all violations of the state criminal statutes occurring in

Wilson County, which includes Mt. Juliet. Id. § 8-7-103. Violations of the Bans are Class C

felonies, see Act §§ 39-15-216(b)(2), (c)(1)-(12), 217(f), and are punishable by imprisonment of




                                                  9

      Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 9 of 34 PageID #: 9
3 to 15 years and/or a fine not to exceed $10,000. See Tenn. Code Ann. § 40-35-111(b)(3). Mr.

Thompson is sued in his official capacity.

    V.      THE CHALLENGED LAWS

         A. The Bans

The Cascading Bans

            28.   Under the Cascading Bans, “any person shall not perform or induce, or attempt to

perform or induce, an abortion” if a “fetal heartbeat” is detected, or if the embryo or fetus is at or

beyond 6,4 8, 10, 12, 15, 18, 20, 21, 22, 23, or 24 weeks LMP. See Act §§ 39-15-216(c)(1)-(12).

            29.   Tennessee already prohibits abortion after viability. Tenn. Code Ann. § 39-15-

211(b)(1). Before performing an abortion after 20 weeks LMP, Tennessee law requires a

physician to make a case-by-case determination regarding fetal viability. Id. § 39-15-212(a).

            30.   The United States Supreme Court has defined viability as the point when, “in the

judgment of the attending physician on the particular facts of the case before him, there is a

reasonable likelihood of the fetus’ sustained survival outside the womb, with or without artificial

support.” Colautti v. Franklin, 439 U.S. 379, 388 (1979).

            31.   Consistent with this definition, Tennessee law defines viability without reference

to gestational age as that stage of fetal development when “in the physician’s good faith medical

judgment, based upon the facts known to the physician at the time,” Tenn. Code Ann. § 39-15-




4
  Under the provision proscribing abortion at or beyond 6 weeks LMP, abortion is permitted—
regardless of gestational age—if the “physician affirmatively determines and records . . . that, in
the physician’s good faith medical judgment, the [embryo or fetus] does not have a fetal
heartbeat at the time of the abortion.” Act § 39-15-216(c)(2). In making this “good faith medical
determination, the physician shall utilize generally accepted standards of medical practice using
current medical technology and methodology applicable to the gestational age of the [embryo or
fetus] and reasonably calculated to determine the existence or non-existence of a fetal heartbeat.”
Id.
                                                  10

         Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 10 of 34 PageID #: 10
211(b)(2), “the unborn child is capable of sustained survival outside of the womb, with or

without medical assistance.” Id. § 39-15-211(a)(7).

          32.        The Act does not repeal the existing law banning abortion after viability. Act §

39-15-216(i)(2) (“This section shall not be construed as a repeal, either express or implied, of

any provision of this part as it existed prior to the effective date of this act.”). Therefore, the only

application of the Cascading Bans will be to pre-viability abortions.

          33.        Tacitly acknowledging the unconstitutionality of this effort, the Act makes each

of these pre-viability Cascading Bans expressly severable, stating that, if a court finds “any

provision or provisions . . . unenforceable, unconstitutional, or invalid,” then those provisions are

“declared to be severable and the remainder of the section shall remain effective.” Id. § 39-15-

216(h).

The Reason Bans

          34.        Even though the Cascading Bans prohibit virtually all abortions regardless of

reason, the Act nonetheless also proscribes abortions if sought for particular reasons. Under the

Reason Bans, a person “shall not perform or induce, or attempt to perform or induce, an abortion

upon a pregnant [person] if the person knows that the [person] is seeking the abortion because

of” any of the following reasons:

                a. “a prenatal diagnosis, test, or screening indicating Down syndrome[5] or the

                     potential for Down syndrome in the [fetus],” Act § 39-15-217(d);

                b.   “the race of the [fetus],” id. § 39-15-217(c); or




5
 “Down syndrome” is defined by the Act as “a chromosome disorder associated either with an
extra chromosome twenty-one or an effective trisomy for chromosome twenty-one.” Act § 39-
15-217(a)(2).
                                                      11

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 11 of 34 PageID #: 11
             c.   “the sex of the [fetus],” id. § 39-15-217(b) (collectively, the “Prohibited

                  Reasons”).

       35.        Just like the Cascading Bans—in tacit acknowledgement that the Reason Bans are

unconstitutional pre-viability bans—the Act makes each of the Reason Bans expressly severable,

stating that, if a court finds “any provision or provisions . . . unenforceable, unconstitutional, or

invalid,” then those provisions are “declared to be severable and the remainder of the section

shall remain effective.” Id. § 39-15-217(i).

    B. The Bans Impose Severe Criminal Penalties and Threaten Licensure Actions.

       36.        Violation of any of the Bans 6 is a Class C felony, Act §§ 39-15-216(b)(2), (c)(1)-

(12), 217(f), and is punishable by imprisonment of 3 to 15 years and/or a fine not to exceed

$10,000. See Tenn. Code Ann. § 40-35-111(b)(3).

       37.        Any physician charged with violating any of the Bans must report the charge to

the Board of Medical Examiners in writing within seven calendar days of acquiring knowledge

of the charge. Act §§ 39-15-216(g), 217(h). The relevant district attorney general must also

promptly notify the Board of Medical Examiners of any violation of the Bans. Id. The Board of

Medical Examiners is then empowered to take disciplinary action against a physician for

violation of a law “governing abortion.” Tenn. Code Ann. § 63-6-214(b)(6). The Board of

Medical Examiners may impose a range of penalties, including private or public censure or

reprimand, probation, license suspension, license revocation with leave to reapply, permanent

licensure revocation, and civil monetary penalty. See Tenn. Code Ann. §§ 63-6-101(a)(3), 63-6-

214(b); Tenn. Comp. R. & Regs. 0880-02-.12(1).



6
 The Act provides that “[a] person shall not be convicted of violating more than [one of the
Cascading Bans] for any one (1) abortion that the person performed, induced, or attempted to
perform or induce.” Act § 39-15-216(d)(1).
                                                   12

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 12 of 34 PageID #: 12
       38.     Moreover, based on such charge, the Tennessee Department of Health—through

its Board for Licensing Health Care Facilities—may suspend or revoke Plaintiffs’ ASTC licenses

for “permitting, aiding or abetting the commission of any illegal act” within the ASTC or for

“[c]onduct or practice found by the board to be detrimental to the health, safety, or welfare of the

[ASTC’s] patients.” Tenn. Code Ann. § 68-11-207(a)(3); Tenn. Comp. R. & Regs. 1200-08-10-

.03(1)(d).

   C. The Bans Have Extremely Limited “Exceptions.”

       39.     There are no exceptions to the Bans, including for cases of rape, incest, or any

fetal conditions.

       40.     Instead, the Bans create an affirmative defense in the case of medical

emergencies. Act §§ 39-15-216(e)(1), 217(e)(1). The medical emergency affirmative defense

does not prevent criminal prosecutions of providers; it simply gives physicians an affirmative

defense that they may assert in the event of prosecution. The physician bears the burden on this

affirmative defense and must show, by a preponderance of the evidence, that the medical

emergency defense applies. See Tenn. Code Ann. § 39-11-204(b), (e).

       41.     The medical emergency affirmative defense applies when, “in the physician’s

reasonable medical judgment, a medical emergency prevented compliance.” Act §§ 39-15-

216(e)(1), 217(e)(1).

       42.     A qualifying medical emergency is defined as “a condition that, in the physician’s

good faith medical judgment, based upon the facts known to the physician at the time, so

complicates the woman’s pregnancy as to necessitate the immediate performance or inducement

of an abortion in order to prevent the death of the pregnant woman or to avoid a serious risk of

the substantial and irreversible impairment of a major bodily function of the pregnant woman

that delay in the performance or inducement of the abortion would create.” Id. §§ 39-15-
                                                13

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 13 of 34 PageID #: 13
216(a)(4), 217(a)(3) (incorporating Tenn. Code Ann. § 39-15-211(a)(3) by reference). Under the

Bans, a medical emergency “does not include a claim or diagnosis related to the woman’s mental

health or a claim or diagnosis that the woman will engage in conduct which would result in her

death or substantial and irreversible impairment of a major bodily function.” Id. §§ 39-15-

216(a)(4), 217(a)(3).

VI.      FACTUAL ALLEGATIONS

      A. Abortion is Safe, Common and Sought for Myriad Complex and Personal Reasons.

         43.    Abortion is one of the safest and most common medical procedures performed in

the United States. There are generally two methods of providing abortion care: medication

abortion and procedural abortion. 7

         44.    Medication abortion involves ingesting two medications—mifepristone, which in

Tennessee must be dispensed in the clinic,8 and misoprostol, which is taken 24 to 48 hours later

at a location of the patient’s choosing, typically at home. The pregnancy is passed outside the

health clinic, in a process similar to miscarriage. The use of mifepristone in combination with

misoprostol is evidence-based and widely used to terminate pregnancies up to 11 weeks (or 77

days) LMP.

         45.    Up to 11 weeks LMP, patients wishing to terminate their pregnancy may choose

between medication and procedural abortion. After 11 weeks LMP, only procedural abortion is

available.




7
  The only other medically-proven method of abortion is induction. Induction abortion uses
medications to induce labor in a hospital, but accounts for only a small percentage of abortions in
the United States. Dr. Zite performs procedural and induction abortions at her hospital.
8
  In Tennessee, telemedicine is prohibited for abortion services, and medication abortion must be
“administered or dispensed” to the patient in “the physical presence of her physician.” Tenn.
Code Ann. § 63-6-241.
                                                14

      Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 14 of 34 PageID #: 14
       46.       Although procedural abortion is often referred to as “surgical” abortion, it is not

what is commonly understood to be surgery, as procedural abortion involves no incision, no need

for general anesthesia, and no need for a sterile field. Procedural abortion involves the use of

instruments to gently dilate (open) the cervix and evacuate the contents of the uterus. Procedural

abortion is a straightforward and brief procedure; it is almost always performed in an outpatient

setting and may at times involve local anesthesia or conscious sedation to make the patient more

comfortable.

       47.       Up to approximately 15 weeks LMP, procedural abortion is performed by the

aspiration technique, which uses gentle suction to empty the uterus. After approximately 15

weeks LMP, physicians use the dilation and evacuation (“D&E”) technique to adequately dilate

the cervix and empty the uterus. Starting around 18 weeks LMP, procedural abortion is

commonly performed as a two-day procedure because the patient has overnight dilation prior to

the procedure.

       48.       Nationwide, nearly one in four women will obtain an abortion by age forty-five. 9

       49.       In 2018, the last year for which statistics are currently available, 10,880 abortions

were performed in Tennessee. 10

       50.       There is no typical abortion patient. Pregnant people seek abortions for a variety

of deeply personal reasons, including familial, medical, and financial. Some have abortions



9
  See Guttmacher Inst., News Release, Abortion Is a Common Experience for U.S. Women,
Despite Dramatic Declines in Rates (Oct. 19, 2017), https://www.guttmacher.org/news-
release/2017/abortion-common-experience-us-women-despite-dramatic-declines-rates.
10
   Tenn. Dep’t of Health, Div. of Vital Records & Statistics, Selected Induced Termination of
Pregnancy (ITOP) Data, According to Age and Race of Woman, Tennessee and Department of
Health Regions, Resident Data, 2018, at 1 (2018),
https://www.tn.gov/content/dam/tn/health/documents/vital-statistics/itop/ITOP2018.pdf
(hereinafter “TN ITOP Report”).
                                                  15

     Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 15 of 34 PageID #: 15
because they conclude that it is not the right time in their lives to have a child or to add to their

families. Some decide to end a pregnancy because they want to pursue their education; some

because they feel they lack the necessary economic resources, level of partner support or

stability. Some decide to have an abortion because they do not want children at all.

       51.       Nearly 60 percent of abortion patients nationally already have at least one child.11

Many also report plans to have children (or additional children) when they are older, financially

able to provide for them, and/or in a supportive relationship with a partner so their children will

have two parents.12

       52.       Three-fourths of abortion patients cite responsibility to other individuals (such as

children or elderly parents), and many also say they cannot afford to become a parent or to add to

their families, and that having a baby would interfere with work, school, or the ability to care for

dependents. 13

       53.       Some seek abortions because they are experiencing intimate partner violence and

may face additional threats to their safety if their partner becomes aware of their pregnancy or

desire for an abortion; many such patients fear that being forced to carry the pregnancy to term

would further tether them to their abusers.

       54.       Some seek abortions because they have become pregnant as a result of rape.




11
   Jenna Jerman, Rachel K. Jones, & Tsuyoshi Onda, Characteristics of U.S. Abortion Patients in
2014 and Changes Since 2008 at 7, 11, Guttmacher Inst. (May
2016), https://www.guttmacher.org/report/characteristics-us-abortion-patients-2014.
12
   Stanley K. Henshaw & Kathryn Kost, Abortion Patients in 1994-1995: Characteristics and
Contraceptive Use, 28 FAM. PLAN. PERSP. 140, 144 (1996),
https://www.guttmacher.org/sites/default/files/pdfs/pubs/journals/2814096.pdf.
13
   Lawrence B. Finer et al., Reasons U.S. Women Have Abortions: Quantitative and Qualitative
Perspectives, 37(3) PERSPECTIVES ON SEXUAL AND REPROD. HEALTH 110, 117 (Sept. 2005),
https://www.guttmacher.org/journals/psrh/2005/reasons-us-women-have-abortions-quantitative-
and-qualitative-perspectives.
                                                  16

     Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 16 of 34 PageID #: 16
        55.     Some decide to have an abortion because of an indication or diagnosis of a fetal

medical condition. Some families do not feel they have the resources—financial, medical,

educational, or emotional—to care for a child with special needs or to simultaneously provide for

the children they already have (including existing children with special needs).

        56.     Some wish to terminate because they have received a diagnosis of a fetal

condition such that the pregnancy will not result in a baby that could ever go home. While some

may decide to carry such a pregnancy through delivery, others may decide that they wish to

terminate the pregnancy.

        57.     Down syndrome is the common name for a genetic condition, known as Trisomy

21, which results from an extra copy (full or partial) of the 21st chromosome.

        58.     A variety of “screens” and more accurate diagnostic tests can help detect genetic,

chromosomal, or structural conditions like Down syndrome. But most patients do not receive a

confirmed Down syndrome diagnosis until well into the second trimester, generally at or after 15

weeks LMP.

        59.     The American College of Obstetricians and Gynecologists (“ACOG”), the

preeminent professional association for OB/GYNs, recommends that all patients, regardless of

age, be offered the option of screening or diagnostic testing for fetal genetic disorders, and that

patients with positive screening test results be offered counseling and diagnostic testing.

        60.     Patients who receive a positive Down syndrome test result or diagnosis are

typically referred to an OB/GYN that specializes in high-risk pregnancies and frequently a

genetic counselor for counseling as well. Counseling is intended to provide comprehensive,

objective, and individualized information that addresses both the scientific aspect of any test

result or diagnosis (e.g., the reliability of specific test results) and the impacts of the results on



                                                   17

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 17 of 34 PageID #: 17
the patient and any family members who may be involved. A patient who learns of a Down

syndrome or other fetal diagnosis faces a potentially complex decision that the patient should be

able to make through self-reflection and discussion with anyone whom the patient chooses to

involve in the process (such as a spouse, partner, friend, family member, or doctor). It is critical

to some patients that they have the information and support they need to make this decision, and

also the ability to terminate a pregnancy safely, if that is what they decide is best for them and

their families.

        61.       Some abortion patients with high-risk pregnancies—because of advanced

maternal age or some other underlying medical condition—have complications that lead them to

end their pregnancies to preserve their own lives or health. In some of these situations, there is

also a fetal diagnosis or potential fetal diagnosis. There are numerous maternal conditions that

pose a substantial mortality risk in pregnancy, including pulmonary hypertension and maternal

cardiac disease, some with mortality risks as high as 50 percent.

        62.       The decision to terminate a pregnancy for any reason or reasons is often

motivated by a combination of diverse, complex, and interrelated factors that are intimately

related to the individual woman’s values and beliefs, culture and religion, health status and

reproductive history, familial situation, and resources and economic stability.

    B. The Cascading Bans Prohibit the Vast Majority of Pre-Viability Abortions.

        63.       Under decades of established precedent, no state interest is “strong enough to

support a prohibition of abortion” prior to viability. Casey, 505 U.S. at 846. The Bans will do

just that: ban the vast majority of pre-viability abortion in Tennessee.

        64.       A full-term pregnancy is approximately 40 weeks LMP.




                                                  18

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 18 of 34 PageID #: 18
       65.     Viability occurs when “there is a reasonable likelihood of the fetus’ sustained

survival outside the womb, with or without artificial support.” Colautti, 439 U.S. at 388.

       66.     Viability is a determination that must be made by a physician, and it will vary

from pregnancy to pregnancy, depending on a wide array of factors, including the health of the

woman and the fetus. Id. (quoting Planned Parenthood of Central Mo. v. Danforth, 428 U.S. 52,

64 (1976)) (When “viability is achieved may vary with each pregnancy” and “the determination

of whether a particular fetus is viable, is and must be, a matter for the judgment of the

responsible attending physician.”).

       67.     Under Tennessee law, a rebuttable presumption of viability is created at 24 weeks

LMP. Tenn. Code Ann. § 39-15-211(b)(5).

       68.     The Cascading Bans prohibit abortion as soon as a “fetal heartbeat” is detected.

The Act defines a “fetal heartbeat” as “cardiac activity or the steady and repetitive rhythmic

contraction of the heart of a [fetus].” Act § 39-15-216(a)(2). 14

       69.     In a typically developing embryo, cells that eventually form the basis for

development of the heart later in pregnancy produce cardiac activity that is generally

detectible—via ultrasound—beginning at approximately 6 weeks LMP. 15




14
   ‘Heartbeat Bills’ Get the Science of Fetal Heartbeats All Wrong, WIRED (May 4, 2019),
https://www.wired.com/story/heartbeat-bills-get-the-science-of-fetal-heartbeats-all-wrong/
(quoting Jennifer Kerns, Director of Obstetrics and Gynecology Clinical Research, Zuckerberg
San Francisco General Hospital, clarifying that the “heartbeat . . . at that stage of gestation” is
merely “a group of cells with electrical activity” and that is “in no way . . . any kind of
cardiovascular system”).
15
   See Thomas Gellhaus, M.D., ACOG Opposes Fetal Heartbeat Legislation Restricting
Women’s Legal Right to Abortion, Am. Coll. Obstetricians & Gynecologists (Jan. 18, 2017),
https://www.acog.org/news/news-releases/2017/01/acog-opposes-fetal-heartbeat-legislation-
restricting-womens-legal-right-to-abortion.
                                                 19

     Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 19 of 34 PageID #: 19
       70.     Some individuals have fairly regular menstrual cycles, with a 4-week cycle being

typical; others have regular cycles of different lengths; and still others have irregular cycles. In a

person with regular monthly periods, fertilization typically occurs 2 weeks post-LMP—that is, 2

weeks after the first day of the last menstrual period. An individual with a highly regular, 4-week

cycle would be 4 weeks LMP at the time of the first missed period.

       71.     Patients generally seek abortion care as soon as they are able, but the great

majority of abortion patients are simply not able to confirm a pregnancy and schedule and obtain

an abortion before fetal cardiac activity develops at approximately 6 weeks LMP.

       72.     Prior to and even after 6 weeks LMP, many individuals do not know they are

pregnant—particularly those who have irregular cycles, who have certain medical conditions,

who have been using contraceptives, or who are breastfeeding.

       73.     Even for those with highly regular 4-week cycles, 6 weeks LMP is a mere 2

weeks after they will have missed their period.

       74.     Moreover, Tennessee’s existing regulations and restrictions already delay

pregnant people’s ability to access abortion care. To begin, Tennessee prohibits state Medicaid

funding for abortion except in cases of rape, incest, or to save the patient’s life. Tenn. Code Ann.

§ 9-4-5116. Similarly, Tennessee does not allow even private insurance coverage of abortion in

state exchanges established by the Affordable Care Act. Id. § 56-26-134. As a result, those

seeking abortion in the state often need to pay for the procedure out of pocket. Attempting to

make financial arrangements to pay for an unexpected medical expense delays many patients’

access to abortion care.




                                                  20

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 20 of 34 PageID #: 20
       75.     Tennessee also prohibits the use of telemedicine for abortion even though 96

percent of Tennessee’s counties lack health centers that perform abortion and 63 percent of

Tennessee women live in those counties.16 Tenn. Code Ann. § 63-6-241.

       76.     Further compounding these issues, Tennessee has a mandatory delay law, which

requires that patients seeking an abortion meet with a physician in person at least 48 hours before

the abortion in order to receive certain state-mandated information. Tenn. Code Ann. § 39-15-

202(a)-(h).17 The mandatory delay law does not allow the physician to provide the information

using teleconference or over the telephone, requiring patients to make a second, unnecessary trip

to the provider.

       77.     And, for patients who are minors, they must obtain parental consent before they

can have an abortion, unless they first go to court and can persuade a judge to grant them a

judicial bypass. Tenn. Code Ann. § 37-10-303.

       78.     Unsurprisingly, the vast majority of abortions in Tennessee take place after 6

weeks LMP.

       79.     At Choices Memphis in 2019, less than 5 percent of its patients who received an

abortion did so before 6 weeks LMP. Choices Memphis provides abortion care only through 16

weeks LMP. No fetus is viable at 16 weeks LMP. Under the Bans, Choices Memphis will be

prohibited from providing all abortion care except those sought before 6 weeks LMP.




16
   Rachel K. Jones, Elizabeth Witwer, & Jenna Jerman, Abortion Incidence and Service
Availability in the United States, 2017 at 18, Guttmacher Inst. (Sept. 2019),
https://www.guttmacher.org/sites/default/files/report_pdf/abortion-incidence-service-availability-
us-2017.pdf.
17
   The 48-hour delay and in-person informed consent requirements have been challenged in
another lawsuit; a decision in that case is pending. See Adams & Boyle, P.C. v. Slatery, No. 3:15-
cv-00705 (M.D. Tenn. trial concluded Sept. 26, 2019).
                                                21

     Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 21 of 34 PageID #: 21
         80.     At PPTNM’s clinics in 2019, less than 2 percent of its patients who received an

abortion did so before 6 weeks LMP. The latest any of PPTNM’s clinics provide abortion care is

19 weeks, 6 days LMP. No fetus is viable at 19 weeks, 6 days LMP. Under the Bans, PPTNM

will be prohibited from providing all abortion care except those sought before 6 weeks LMP.

         81.     At KCRH in 2019, less than 20 percent of its patients who received an abortion

did so before 7 weeks LMP. 18 KCRH provides abortion care only before 15 weeks LMP. No

fetus is viable at 15 weeks LMP. Under the Bans, KCRH will be prohibited from providing all

abortion care except those sought before 6 weeks LMP.

         82.     At carafem in 2019, the majority of its patients who received an abortion did so

before 7 weeks LMP. 19 Carafem provides abortion care only before 14 weeks LMP. No fetus is

viable before 14 weeks LMP. Under the Bans, carafem will be prohibited from providing all

abortion care except those sought before 6 weeks LMP.

         83.     After 19 weeks, 6 days LMP, abortion care in Tennessee is extremely limited and

is offered only in the hospital setting.

         84.     Dr. Zite provides pre-viability abortion care, including after 19 weeks, 6 days

LMP, pursuant to her hospital’s practices. At her hospital, pregnancy termination may be offered

prior to viability in two limited circumstances: (1) for significant fetal indications and (2) for

maternal health indications.

         85.     Among the fetal conditions that may permit Dr. Zite to offer her patients pre-

viability abortion care include cases in which the fetus lacks organs or organs that sufficiently

develop for survival, such as when a fetus would be born without kidneys or with lungs that never




18
     KCRH does not track the number of abortions it provides before 6 weeks LMP.
19
     Carafem does not track the number of abortions it provides before 6 weeks LMP.
                                                  22

      Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 22 of 34 PageID #: 22
develop; or if the fetus has anencephaly, a lack of brain development, a hypoplastic left heart,

catastrophic amniotic band syndrome, or severe skeletal dysplasia.

        86.     For maternal health indications, Dr. Zite may offer pre-viability abortion care only

where the patient has a health condition that is sufficiently severe such that pregnancy termination

is permitted under hospital policy. Hospital practice requires two physicians to agree that the

patient has such a severe health condition. Some examples of the maternal health indications for

which Dr. Zite may provide abortion care at her hospital are severe preeclampsia (very high blood

pressure), maternal heart failure, inevitable abortion, and premature rupture of the membranes.

        87.     At Dr. Zite’s hospital, patients are offered termination after a neonatologist,

perinatologist, or maternal fetal medicine specialist determines that the fetus is not viable. For

maternal health indications, if it is determined that the fetus is viable, the patient will either receive

a caesarian section or labor will be induced and all life-saving measures will be taken.

        88.     Under the Bans, Dr. Zite will be prohibited from providing any of the abortion care

she provides at her hospital unless it fits within the medical emergency affirmative defense.

        89.     Each of the Cascading Bans proscribes pre-viability abortions and therefore is

unconstitutional.

        90.     Each of the Cascading Bans is also unconstitutional because it either arbitrarily

proscribes abortions without regard to viability or usurps physician discretion by “plac[ing]

viability . . . at a specific point in the gestation period,” Colautti, 439 U.S. at 388 (quoting

Danforth, 428 U.S. at 64), or by “proclaim[ing] one of the elements entering into the

ascertainment of viability”—gestational age—the “single factor.” Id. at 388-89.




                                                   23

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 23 of 34 PageID #: 23
   C. The Reason Bans Prohibit Pre-Viability Abortion and Are Unconstitutionally Vague.

       91.       Each of the Reason Bans proscribes performing an abortion if the person

performing the abortion “knows” it is being sought “because of” a Prohibited Reason. Act § 39-

15-217(b)-(d).

       92.       To the extent each of the Reason Bans prevents Plaintiffs from providing pre-

viability abortion care, it proscribes some pre-viability abortions and is therefore

unconstitutional.

       93.       Moreover, the Reason Bans are also unconstitutionally vague. None of the Reason

Bans specifies whether abortions are proscribed if the Prohibited Reason is the only reason, the

main reason, a significant reason, one among many potential reasons, or even just a factor that an

individual considered. Accordingly, Plaintiffs do not know what it means for an abortion to be

sought “because of” a Prohibited Reason.

       94.       The Tennessee Criminal Code defines the culpable mental state of “knowing” as

“a person who acts knowingly with respect to the conduct or to circumstances surrounding the

conduct when the person is aware of the nature of the conduct or that the circumstances exist.”

Tenn. Code Ann. § 39-11-302(b). Under this definition, Tennessee courts have allowed

knowledge to be proven through circumstantial evidence. See, e.g., Wofford v. State, 358 S.W.

2d 302, 304 (Tenn. 1962) (holding that actual knowledge is “a fact question which may be

determined by the jury from circumstantial evidence under all the facts in the case”).

       95.       A patient’s reasons for seeking abortion are often myriad and complex. As the

Supreme Court has recognized, a patient’s decision to seek an abortion is one of the “most

intimate and personal choices a person may make in a lifetime, choices central to personal




                                                 24

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 24 of 34 PageID #: 24
dignity and autonomy, [and] central to the liberty protected by the Fourteenth Amendment.”

Casey, 505 U.S. at 851.

       96.     Prior to performing an abortion, the Plaintiffs provide counseling designed not to

favor any option over another, which means they listen to, support, and provide information to

the patient, without indicating a specified course of action. That process is designed to ensure

that patients feel comfortable sharing their concerns and issues with their clinician so that

clinicians can provide them all of the information they need to make an informed choice among

their options, including terminating the pregnancy; carrying the pregnancy to term and parenting;

and carrying to term and placing the baby for adoption. In addition, the process is designed to

ensure that the patient’s choice is voluntary and not coerced.

       97.     Although some of Plaintiffs’ patients disclose at least some information about the

reasons they are seeking an abortion during these non-directive discussions, Plaintiffs do not

require that patients disclose any or all of their reasons for seeking an abortion, and many

patients do not do so.

       98.     When Plaintiffs’ patients do disclose reasons, they mention a host of reasons,

including that it is simply not the right time for them to have a child or that it would negatively

impact their career, school, finances, existing children, or other relationships.

       99.     At times, Plaintiffs’ patients have merely asked about the sex of the fetus, or

otherwise raised issues relating to the race or sex of the fetus. For example, Plaintiffs have

treated patients experiencing racism from their families around a biracial relationship or who

inquire about the sex of the fetus even after they have decided on having an abortion. Plaintiffs

have also treated patients who have expressed concern over their own age and the pregnancy




                                                 25

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 25 of 34 PageID #: 25
risks that go with that, or concerns that the child may have genetic or developmental conditions

or Down syndrome. It is unclear how the Reason Bans might be implicated in these situations.

       100.    While Dr. Zite’s hospital practice does not permit abortions solely on the basis

of a diagnosis of Down syndrome, abortion may be offered if there are significant additional

findings noted on an ultrasound that compromise intact survival or that indicate that the fetus

will never achieve viability. For example, if Down syndrome is accompanied by other conditions

like a cardiac defect or significant cystic hygromas, it is possible that a fetus diagnosed with

Down syndrome would fall within hospital practice permitting an abortion. It is unclear how the

Reason Bans might be implicated in these cases.

       101.    It is also unclear what circumstances could after the fact be used to establish that a

physician knew that an abortion was sought “because of” a Prohibited Reason because it is

unclear what “because of” means under the Reason Bans. For example, if a patient mentions to a

counselor that she is experiencing challenges caring for an existing child with Down syndrome,

is that a circumstantial fact that could establish that the patient was seeking an abortion “because

of” a potential for Down syndrome? What if a patient mentions to another patient in the waiting

room that she already has three boys at home, and staff overhears this comment, is that a fact that

could be used to establish that the physician knew the abortion was sought “because of” sex?

       102.    Because of the uncertainty surrounding what the Reason Bans prohibit and how

they will be enforced, and the severe personal cost including significant criminal penalties (up to

15 years in prison along with a $10,000 fine) and possible loss of licensure, Plaintiffs will be

unable to provide abortions to any patient who ever even references any of the Prohibited

Reasons, or whose condition is impacted in any way by one of the Prohibited Reasons.

Otherwise, providing this care will expose Plaintiff physicians and Plaintiff health centers’



                                                 26

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 26 of 34 PageID #: 26
physicians to a risk of severe criminal penalty and licensure action and will expose Plaintiff

health centers to loss of licensure.

       103.    Given these issues, each of the Reason Bans do not give Plaintiffs fair notice

because they fail to provide “[a] person of ordinary intelligence” with “a reasonable opportunity

to know what is prohibited, so that he may act accordingly.” Grayned v. City of Rockford, 408

U.S. 104, 108 (1972); see also Papachristou v. City of Jacksonville, 405 U.S. 156, 162 (1972).

By the same token, each of the Reason Bans does not provide “explicit standards for those who

apply them” to avoid “arbitrary and discriminatory enforcement.” Grayned, 408 U.S. at 108; see

also Kolender v. Lawson, 461 U.S. 352, 357-58 (1983); Papachristou, 405 U.S. at 170 (same).

Each of the Reason Bans is therefore unconstitutionally vague.

   D. The Medical Emergency Affirmative Defenses Are Unconstitutionally Vague.

       104.    Each of the Bans lacks a valid medical emergency exception.

       105.    Under the Bans, “medical emergency” is defined in terms of the “physician’s

good faith medical judgment, based upon the facts known to the physician at the time.” Act §§

39-15-216(a)(4), 217(a)(3) (incorporating Tenn. Code Ann. § 39-15-211(a)(3) by reference)

(emphasis added). Consistent with other Tennessee abortion laws, see, e.g., Tenn. Code Ann. §§

39-15-202, 211, 212, this means that a physician’s determination that there was a “medical

emergency” will be evaluated subjectively.

       106.    However, under the language of the Bans, the medical emergency affirmative

defense may be asserted only if “in the physician’s reasonable medical judgment, a medical

emergency prevented compliance with the provision.” See Act §§ 39-15-216(a)(4), (e)(1),

217(a)(3), (e)(1) (emphasis added); Tenn. Code Ann. § 39-15-211(a)(3). Contrary to the

definition of “medical emergency,” this language means that a physician’s medical emergency



                                                27

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 27 of 34 PageID #: 27
determination will be evaluated against others’ determinations of whether the physician acted

reasonably—in other words, objectively.

       107.    Thus, the Bans’ medical emergency affirmative defense introduces an objective

standard combined with what appears to be an otherwise subjective standard for medical

emergency determinations. As a result, Plaintiffs do not understand how medical emergency

determinations will be evaluated under the Bans. Moreover, because the Bans’ affirmative

defenses lack any scienter requirement for physicians’ medical emergency determinations,

physicians will be held strictly liable for even good faith determinations later found

“unreasonable.”

       108.    Further, medical emergency determinations are often complex and subject to

disagreement. As a result, Plaintiffs will be unable to provide care to patients in numerous

“medical emergencies” because it is possible that other physicians may later challenge their good

faith medical judgments as unreasonable, placing them at risk for severe criminal penalties.

       109.    Thus, the Bans’ medical emergency affirmative defenses marry an objective

standard “with strict liability for even good faith determinations” that “‘could have a profound

chilling effect on the willingness of physicians to perform abortions,’” and they “threaten[] to

inhibit the exercise of constitutionally protected rights.” Women’s Med. Prof’l Corp. v.

Voinovich, 130 F.3d 187, 205 (6th Cir. 1997) (quoting Colautti, 439 U.S. at 396).

       110.    As the Sixth Circuit held under identical circumstances, this lack of clarity

“renders these exceptions unconstitutionally vague, because physicians cannot know the standard

under which their conduct will ultimately be judged.” Id.

       111.    Because each of the Bans lacks valid medical emergency exceptions, this also

renders all of the Bans unconstitutional, “for the essential holding of Roe forbids a State to



                                                 28

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 28 of 34 PageID #: 28
interfere with a woman’s choice to undergo an abortion procedure if continuing her pregnancy

would constitute a threat to her health.” Casey, 505 U.S. at 880 (citing Roe v. Wade, 410 U.S.

113, 164 (1973)).

   E. Without an Injunction, the Bans Will Inflict Irreparable Harm.

       112.    If the Bans are permitted to take effect, Plaintiffs’ patients will be subjected to

significant and irreparable constitutional, medical, emotional, and other harms for which no

adequate remedy at law exists.

       113.    Specifically, the Cascading Bans will bar Plaintiffs from providing the vast

majority of pre-viability abortions that their patients seek. Absent an injunction, Plaintiffs will

have no choice but to turn away patients in need of abortion care once fetal cardiac activity is

detected at approximately 6 weeks LMP (or at any of the later gestational ages in the cascade, to

the extent earlier gestations are struck down).

       114.    Some of Plaintiffs’ patients will be prevented from obtaining abortion care

entirely and will be forced to carry their pregnancies to term against their will—for some, even

in the face of significant health risks that nevertheless would not qualify as a “medical

emergency” under the Bans. Indeed, some of Plaintiffs’ patients may not receive care even when

their physicians in good faith believe they are experiencing “medical emergencies” because

physicians will be prevented by threat of serious criminal penalty from providing care under the

exception’s narrow, vague terms.

       115.    Some of Plaintiffs’ patients will attempt to seek abortions via unsafe means.

Others will be forced to delay seeking an abortion (increasing the risk to their health and well-

being) and will have to attempt to obtain care in other states (and face all the associated

economic and logistical burdens).



                                                  29

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 29 of 34 PageID #: 29
         116.   The burden of the Cascading Bans will fall most acutely on the neediest patients,

because financial resources often dictate how quickly patients are able to receive the abortion

care they seek. The overwhelming majority of Plaintiffs’ patients are poor or low income, and

Tennessee data shows that the majority of abortion patients in the state are non-white. These are

the very communities that stand to be harmed the most by the Cascading Bans.

         117.   The Reason Bans, if they take effect, would prohibit Plaintiffs’ patients from

obtaining pre-viability abortions if the provider “knows” that a patient’s abortion decision is

“because of” a Prohibited Reason.

         118.   Moreover, because it is unclear what “because of” means in this context, Plaintiffs

will be unable to provide abortion care to any patient who even references or whose care

implicates one of the Prohibited Reasons lest they risk 15 years in prison, a $10,000 fine and

more.

         119.   Plaintiffs wish to continue providing safe and compassionate pre-viability

abortion care to patients who have decided to terminate their pregnancies, regardless of their

reason for doing so.

VII.     CLAIMS FOR RELIEF

                                             COUNT I

                                (Substantive Due Process – Bans)

         120.   Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 119.

         121.   By prohibiting pre-viability abortions, the Bans violate Plaintiffs’ patients’ rights

to privacy and liberty guaranteed by the Fourteenth Amendment to the United States

Constitution.



                                                  30

       Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 30 of 34 PageID #: 30
                                             COUNT II

                                 (Substantive Due Process – Bans)

       122.     Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 119.

       123.     By failing to include valid medical emergency exceptions, the Bans violate

Plaintiffs’ patients’ rights to privacy and liberty guaranteed by the Fourteenth Amendment to the

United States Constitution.

                                            COUNT III

                              (Due Process/Vagueness – Reason Bans)

       124.     Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 119.

       125.     By failing to give Plaintiffs fair notice of how to comply with the mandates of the

Reason Bans, and by imposing severe criminal penalties, the Reason Bans are unconstitutionally

vague and violate Plaintiffs’ right to due process as guaranteed by the Due Process Clause of the

Fourteenth Amendment to the United States Constitution.

                                            COUNT IV

              (Due Process/Vagueness – Medical Emergency Affirmative Defense)

       126.     Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 119.

       127.     By failing to give Plaintiffs fair notice of how to ensure their conduct falls within

the medical emergency affirmative defenses to the Bans, and by imposing severe criminal

penalties, the medical emergency affirmative defenses are unconstitutionally vague and violate




                                                 31

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 31 of 34 PageID #: 31
 Plaintiffs’ right to due process as guaranteed by the Due Process Clause of the Fourteenth

 Amendment to the United States Constitution.

VIII.     REQUEST FOR RELIEF

 Wherefore, Plaintiffs respectfully request that this Court:

          A.    Immediately issue a temporary restraining order and/or preliminary injunction,

 later to be made permanent, restraining Defendants, their employees, agents, and successors in

 office from enforcing the Bans to the extent those provisions apply to pre-viability abortions;

          B.    Enter a judgment declaring that the Bans are unconstitutional as applied to pre-

 viability abortions, under the Fourteenth Amendment to the United States Constitution and in

 violation 42 U.S.C. § 1983;

          C.    Award Plaintiffs their reasonable costs and attorney’s fees pursuant to 42 U.S.C. §

 1988; and

          D.    Grant such other or further relief as the Court deems just, proper, and equitable.




                                                  32

        Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 32 of 34 PageID #: 32
Dated: June 19, 2020




                                    Respectfully submitted,

                                    /s/ Thomas Castelli
                                    Thomas H. Castelli (No. 24849)
                                    American Civil Liberties Union
                                    Foundation of Tennessee
                                    P.O. Box 12160
                                    Nashville, TN 37212
                                    Tel: (615) 320-7142
                                    tcastelli@aclu-tn.org

                                    Attorney for Plaintiffs

                                    Jessica Sklarsky*
                                    Rabia Muqqadam*
                                    Francesca Cocuzza*
                                    Center for Reproductive Rights
                                    199 Water Street, 22nd Floor
                                    New York, NY 10038
                                    Tel: (917) 637-3600
                                    Fax: (917) 637-3666
                                    jsklarsky@reprorights.org
                                    rmuqqadam@reprorights.org
                                    fcocuzza@reprorights.org

                                    Attorneys for Memphis Center for Reproductive
                                    Health and Nikki Zite, M.D., M.P.H.

                                    Susan Lambiase*
                                    Planned Parenthood Federation of America
                                    123 William St., 9th Floor
                                    New York, NY 10038
                                    Tel: (212) 261-4405
                                    Fax: (212) 247-6811
                                    susan.lambiase@ppfa.org

                                    Attorney for Planned Parenthood of Tennessee and
                                    North Mississippi and Kimberly Looney, M.D.

                                      33

    Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 33 of 34 PageID #: 33
                                Anjali Dalal*
                                Andrew Beck*
                                American Civil Liberties Union Foundation
                                125 Broad Street, 18th Floor
                                New York, NY 10004
                                Tel: (212) 549-2633
                                adalal@aclu.org
                                abeck@aclu.org

                                Attorneys for Knoxville Center for Reproductive
                                Health and Femhealth USA, Inc.

                                * Application for admission pro hac vice
                                forthcoming




                                  34

Case 3:20-cv-00501 Document 1 Filed 06/19/20 Page 34 of 34 PageID #: 34
